Dismiss and Opinion Filed July 24, 2013




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00609-CV

 GABRIELA SAENZ ROBINSON, AS NEXT FRIEND OF RUBEN PINALES, Appellant
                                   V.
   JORGE FABIO LLAMAS-SOFORO, M.D., JORGE FABIO LLAMAS-SOFORO,
    M.D.P.A. D/B/A EL PASO EYE CARE CENTER, LUIS ALBERTO AYO, M.D.,
 PEDIATRIX MEDICAL GROUP OF TEXAS, P.A., PEDIATRIX MEDICAL GROUP,
   INC., ROY JOHN CAVIGLIA, M.D., FORTUNATO PEREZ-BENEVIDES, M.D.,
               AND JOSE BERNARDO ARELLANO, M.D., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-02215

                             MEMORANDUM OPINION
                        Before Justices O'Neill, Francis, and Fillmore
                                     Opinion Per Curiam
       The Court has before it appellant’s July 10, 2013 motion to dismiss appeal. We GRANT

the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                          PER CURIAM

       130609F.P05
                                        S
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                        JUDGMENT

GABRIELA SAENZ ROBINSON, AS                        On Appeal from the 160th Judicial District
NEXT FRIEND OF RUBEN PINALES,                      Court, Dallas County, Texas
Appellant                                          Trial Court Cause No. 09-02215.
                                                   Opinion delivered per curiam. Justices
No. 05-13-00609-CV        V.                       O'Neill, Francis and Fillmore sitting for the
                                                   Court.
JORGE FABIO LLAMAS-SOFORO, M.D.,
JORGE FABIO LLAMAS-SOFORO, M.D.
P.A. D/B/A EL PASO EYE CARE
CENTER, LUIS ALBERTO AYO, M.D.,
PEDIATRIX MEDICAL GROUP OF
TEXAS, P.A., PEDIATRIX MEDICAL
GROUP, INC., ROY JOHN CAVIGLIA,
M.D., FORTUNATO PEREZ-BENEVIDES,
M.D., AND JOSE BERNARDO
ARELLANO, M.D., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellees JORGE FABIO LLAMAS-SOFORO, M.D., JORGE
FABIO LLAMAS-SOFORO, M.D.P.A. D/B/A EL PASO EYE CARE CENTER, LUIS
ALBERTO AYO, M.D., PEDIATRIX MEDICAL GROUP OF TEXAS, P.A., PEDIATRIX
MEDICAL GROUP, INC., ROY JOHN CAVIGLIA, M.D., FORTUNATO PEREZ-
BENEVIDES, M.D., AND JOSE BERNARDO ARELLANO, M.D. recover their costs of this
appeal from appellant GABRIELA SAENZ ROBINSON, AS NEXT FRIEND OF RUBEN
PINALES.

Judgment entered July 24, 2013




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE



                                             –2–